PER CURIAM.
It now appearing that the questions raised in this cause were settled and disposed of by the decision of this court in Gray v. Golden, Fla., 89 So.2d 785, and are now moot,
*116It is accordingly Ordered, Adjudged and Decreed that the said cause be, and the same is hereby, dismissed on authority of the last cited case. See also Chapter 31420, Acts of Extraordinary Session of the Legislature 1956.
It is so ordered.
TERRELL, C. J., and ROBERTS, DREW, THORNAL and O’CONNELL, JJ., concur.
HOBSON and THOMAS, JJ., not participating.